EX-33.2 (logo) KeyBank Real Estate Capital MANAGEMENT'S ASSERTION ON COMPLIANCE WITH REGULATION AB CRITERIA KeyCorp Real Estate Capital Markets, Inc. (the "Asserting Party") is responsible for assessing compliance for the transactions listed on Attachment A for the period January 1, 2012 through December 31, 2012 (the "Reporting Period"), with the servicing criteria set forth in Title 17, Section 229.1122(d) of the Code of Federal Regulations (the "CFR"), except for the servicing criteria set forth in Sections 229.1122(d)(3)(i) - (iv) which the Asserting Party has concluded are not applicable to the servicing of the transactions listed on Attachment A, backed by commercial real estate mortgage loans and serviced by the Asserting Party (the "Applicable Servicing Criteria"). Although the Asserting Party is responsible for assessing compliance with Section 229.1122(d)(1)(iii) of Regulation AB, there were no servicing activities performed by the Asserting Party during the year ended December 31, 2012 that required servicing criteria to be complied with. The Asserting Party has assessed compliance with the Applicable Servicing Criteria for the Reporting Period and has concluded that the Asserting Party has complied, in material respects, with the applicable servicing criteria for the transactions listed on Attachment A backed by commercial real estate mortgage loans serviced by the Asserting Party. Ernst & Young LLP, an independent registered public accounting firm, has issued an attestation report on the assessment of compliance with the Applicable
